IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1724
                             Filed October 28, 2015

MURRAY FORD,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Martha Mertz, Judge.



      Murray Ford appeals the denial of his application for postconviction relief.

AFFIRMED.



      James S. Nelsen of James Nelsen, P.L.C., West Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, Kyle P. Hanson, Assistant Attorney

General, John P. Sarcone, County Attorney, and Michael Hunter, Assistant

County Attorney, for appellee.



      Considered by Doyle, P.J., and Mullins and Bower, JJ.
                                             2



BOWER, Judge.

         Murray Ford appeals the district court’s denial of his application for

postconviction relief (PCR) claiming his trial counsel was ineffective. We affirm

on appeal by memorandum opinion pursuant to Iowa Court Rule 21.26(1)(a), (c),

(d), and (e).

         On November 14, 2007, Ford was charged with first-degree robbery, in

violation of Iowa Code sections 711.1 and 711.2 (2007). A jury found him guilty

of second-degree robbery, and the court sentenced him to a term of

imprisonment not to exceed ten years. This court affirmed Ford’s conviction on

direct appeal.1 Ford filed his application for PCR on November 9, 2010. After a

hearing, the district court denied his application. Ford now appeals.

         PCR proceedings are ordinarily reviewed for corrections of errors at law.

Ledezma v. State, 626 N.W.2d 134, 141 (Iowa 2001). To the extent Ford alleges

ineffective assistance of counsel, a constitutional claim, our review is de novo.

See Ennenga v. State, 812 N.W.2d 696, 701 (Iowa 2012).

         An ineffective-assistance-of-counsel claim requires a demonstration of

both ineffective assistance and prejudice. Ledezma, 626 N.W.2d at 142 (citing

Strickland v. Washington, 466 U.S. 668, 687 (1984)). The ineffective-assistance

prong requires proof the attorney performed below the standard demonstrated by

a reasonably competent attorney as compared against prevailing professional

norms. Id. There is a strong presumption the attorney performed their duties

competently. Id. Once the applicant has shown ineffective assistance, they must


1
    State v. Ford, No. 08-1190, 2010 WL 2925124 at *4 (Iowa Ct. App. July 28, 2010).
                                          3



also show the error caused prejudice. Id. at 143. The prejudice prong requires

proof that, but for the ineffective assistance, “the result of the proceeding would

have been different.” Id. (citing Strickland, 466 U.S. at 694). The applicant must

“show that counsel’s deficient conduct more likely than not altered the outcome in

the case.” Id. (citing Strickland, 466 U.S. at 693). Bell must prove both the

“essential duty” and “prejudice” elements by a preponderance of the evidence.

Ennenga, 812 N.W.2d at 701.

       Ford claims his trial counsel was ineffective by failing to perform several

essential duties, which caused him prejudice. Upon our de novo review of the

record, we find Ford’s trial counsel did not breach any essential duties. We

affirm without further opinion. See Iowa Ct. R. 21.26(1)(a), (c), (d), and (e).

       AFFIRMED.